Citation Nr: 0737384	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  01-05 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic back disorder 
to include lumbosacral spine disc space narrowing and 
degenerative changes.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, established service connection for post-traumatic 
stress disorder (PTSD); assigned a 50 percent evaluation for 
that disability; reopened the veteran's claim of entitlement 
to service connection for a chronic back disorder; and denied 
service connection for a chronic back disorder to include 
lumbosacral spine disc space narrowing and degenerative 
changes.  In August 2003, the Board reopened the veteran's 
claim of entitlement to service connection for a chronic back 
disorder and remanded the veteran's claims for a chronic back 
disorder and an initial evaluation in excess of 50 percent 
for his PTSD to the RO for additional action.  

In April 2006, the Board denied service connection for a back 
disorder and remanded the issue of an initial evaluation in 
excess of 50 percent for the veteran's PTSD to the RO for 
additional action.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In September 2007, the Court granted the Parties' Joint 
Motion to Remand; vacated that portion of the April 2006 
Board decision which denied service connection for a back 
disorder; and remanded the veteran's claim to the Board for 
additional development of the record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The September 2007 Joint Motion to Remand directed that the 
veteran was to be afforded an additional VA examination for 
compensation purposes to determine the nature and etiology of 
the veteran's chronic back disorder and the relationship, if 
any, between that disability and his jumps from a helicopter 
and other combat experiences.  

A November 2007 written statement from the veteran's attorney 
conveys that the veteran has received ongoing treatment for 
his back since April 2006.  The VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007); and the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then request that the veteran provide 
information as to all post-service 
treatment of his back/spinal 
disabilities, including the names and 
addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic back/spinal 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic back/spinal disorder originated 
during active service; is etiologically 
related to his inservice jumps from a 
helicopter and/or other combat 
experiences; or is any other way causally 
related to active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

4.  Then readjudicate the issue of 
service connection for a chronic back 
disorder to include lumbosacral spine 
disc space narrowing and degenerative 
changes with express consideration of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
2002).  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

